AB:JRS

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 IN THE MATTER OF THE APPLICATION OF
 THE UNITED STATES OF AMERICA FOR A                            Agent Affidavit in Support of
 SEARCH AND SEIZURE WARRANT FOR A                         Application for Search and Seizure
 SILVER AUDI CAR, WITH NEW YORK                                                    Warrant
 STATE LICENSE PLATE         , WHICH
 IS REGISTERED TO                                                               No. 20-MJ-307
          ,   AND     ANY    CLOSED
 CONTAINERS/ITEMS         CONTAINED
 THEREIN,   AND     ANY     ONBOARD
 COMPUTER/NAVIGATION         SYSTEM
 CONTAINED THEREIN

EASTERN DISTRICT OF NEW YORK) ss.:

        ANTHONY NAPOLI, being duly sworn, deposes and says:

I. Introduction

    A. Affiant

        1.     I am a Task Force Officer with the Department of Homeland Security—Homeland

Security Investigations (“HSI”). As such, I am a “federal law enforcement officer” within the

meaning of Federal Rule of Criminal Procedure 41(a)(2)(C), i.e., a government agent engaged in

enforcing the criminal laws and duly authorized by the Attorney General to request a search

warrant. I have worked for the New York City Police Department for approximately 15 years, and

for the last three, I have been a Task Force Officer assigned to HSI—New York’s Dark

Web/Virtual Currencies Task Force. During that time, I have participated in investigations

targeting individuals engaged in complex financial fraud schemes, computer fraud, computer

hacking, and money laundering, among other things. As a Special Agent, I have received training

and have conducted and participated in surveillance, the execution of search and seizure warrants,



2019.11.19
and the review of electronic devices and communications for electronically stored information

(“ESI”). I have received training regarding computer fraud and computer hacking.

        2.     I make this Affidavit in support of an application pursuant to Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the premises specified below (the “Subject

Premises”) for, and to seize, the items and information described in Attachment A. This affidavit

is based upon my personal knowledge; my review of documents and other evidence; my

conversations with other law enforcement personnel; and my training, experience and advice

received concerning the use of computers in criminal activity and the forensic analysis of

electronically stored information (“ESI”). Because this affidavit is being submitted for the limited

purpose of establishing probable cause, it does not include all the facts that I have learned during

the course of my investigation. Where the contents of documents and the actions, statements, and

conversations of others are reported herein, they are reported in substance and in part, except where

otherwise indicated. All dates are on or about the date specific. All amounts are approximate.

    B. The Subject Premises

        3.     The Subject Premises are particularly described as a four-door silver Audi car, with

New York State license plates               , which is registered to                        and any

closed containers/items contained therein, and any onboard computer/navigation system contained

therein (the “Subject Premises”):




                                                 2
2019.11.19
    C. The Subject Offenses

        4.       For the reasons detailed below, I believe that there is probable cause to believe that

the Subject Premises contain evidence, fruits, and instrumentalities of violations of Title 50, United

States Code, Sections 4512 and 4513 (the Defense Production Act), which prohibits any person

from willfully accumulating designated scarce materials “(1) in excess of the reasonable demands

of business, personal, or home consumption, or (2) for the purpose of resale at prices in excess of

prevailing market prices.” In this case, as explained below, there is probable cause to believe that

                     ,a                    , is (1) hoarding personal protective equipment designated

by the President as scarce, including N95 facemasks (both surgical-grade masks and commercial

masks); and (2) reselling such equipment significantly above prevailing market prices—i.e.,

             is exploiting the present COVID-19 pandemic and engaging in price gouging (the

“Subject Offenses”).

II. Probable Cause1

    A. Probable Cause Regarding Subject’s Commission of the Subject Offense

                                      The COVID-19 Pandemic

        5.       A novel coronavirus—COVID-19—first emerged in Wuhan, China in late 2019. It

causes severe acute respiratory syndrome. COVID-19 is infecting people and spreading easily

from person-to-person. It has since infected more than 1 million people in more than 100 countries,

and has caused more than 70,000 deaths. The first confirmed case of COVID-19 in the United




                 1
                   A search warrant for the Subject Premises was previously sworn out in the
Southern District of New York on April 9, 2020, which warrant was authorized by the Honorable
James L. Cott, United States Magistrate Judge. However, this warrant request is slightly different.
For instance, in yesterday’s application, the Government did not request—and the warrant did not
authorize—a search of the car’s computer/navigation system. Yesterday’s warrant has not been
executed at this time.
                                                   3
2019.11.19
States was in January 2020. By early March, COVID-19 had reached New York State. According

to the New York State Department of Health website, as of April 7, 2020 New York State has

more than 138,000 cases of COVID-19; New York City is now the epicenter of this global public

health crisis. In March 2020, the World Health Organization declared COVID-19 a pandemic, and

the President of the United States declared a national emergency. On or about April 3, 2020, the

Center for Disease Control and Prevention recommended the use of cloth face coverings in public,

recommending that surgical masks and N95 respirators be reserved for healthcare workers and

other medical first responders.

                                    The Defense Production Act

        6.       As relevant here, the Defense Production Act prohibits any individual from

accumulating designated scarce materials “(1) in excess of the reasonable demands of business,

personal, or home consumption, or (2) for the purpose of resale at prices in excess of prevailing

market prices.” 50 U.S.C. § 4512. A “willful” violation is a misdemeanor. 50 U.S.C. § 4513.

The statute explicitly states that “the President” has authority to designate materials as scarce. 50

U.S.C. § 4512.

                                  March 25, 2020 Designation Order

        7.        On or about March 25, 2020, the Department of Health and Human Services

announced the issuance of a Notice under Executive Order 13910 (“Executive Order”) and section

102 of the Defense Production Act of 1950 (the “Act”), 50 U.S.C. § 4512, as amended, designating

health and medical resources necessary to respond to the spread of COVID-19 that are scarce or

the supply of which would be threatened by excessive accumulation (the “Designated Materials”).

        8.       The Designated Materials include, but are not limited to, N95 Filtering Facepiece

Respirators, Personal Protective Equipment (“PPE”) face masks, PPE surgical masks, PPE face


                                                 4
2019.11.19
shields, PPE gloves or surgical gloves, ventilators, medical gowns or apparel, and disinfecting

devices.



        9.       In early April 2020, HSI received a tip that                     was allegedly selling

bulk PPE, at inflated prices throughout the New York area. This equipment reportedly included

thousands of surgical and N95 masks used in the medical field. The individual who supplied the

tip provided               phone number.

        10.      Based on, among other things, my review of the New York State Education

Department website, I am aware that the target subject,                      , is a

He became              on or about December 21, 1979; his            is active until January 2022.

        11.      Based on, among other things, my review of New York State Department of State

incorporation records, I am aware that                                       is a registered New York

State corporation, whose address is listed as                            New York, NY 10029. The

CEO of                                  is listed as                   at the same address.

        12.      I have reviewed screenshots of a LinkedIn profile associated with

               It contains a photograph of him (the “Profile Picture”) and it lists his title as “CEO at



        13.      Based on my review of publicly available information, I am aware that in or around

2013,                                                             settled a civil case with the U.S.

Attorney’s Office in the Southern District of New York. As part of the settlement,

                                 admitted responsibility for numerous violations of the




                                                       5
2019.11.19
                                 The Undercover Call to

        14.      On or about April 4, 2020, another HSI Special Agent, acting an undercover

capacity (the “UC”) placed a recorded telephone call to the phone number supplied by the

individual who gave the original tip about                   The individual who picked up identified

himself as            and referred to himself as                                             During the

recorded call, which lasted longer than ten minutes,              and the UC discussed a transaction

involving masks.              said that the surgical grade N95 masks were $22 per mask, while the

commercial grade N95 masks cost $150 for ten masks (i.e., $15 per mask). During the call,

said the following, in sum and substance, and among other things:

             “I had purchased them after the gouging took place, so the price – my masks
              are very expensive, but you can’t get them.”

             “The masks I have, I bought prior to the outbreak in the US. When it hit China,
              I went out to get large quantities and unfortunately I paid very high for them,
              but you know something, when you have something no one else has, it’s not a
              high price.”

             “I used to sell a box of these for like $20, now it’s like $15 a mask.”

             “We’re in a time of emergency and shortage.”

             “I’d like to just do it one shot. You need one box? Fine. You need ten
              boxes? Fine. I just want to do it in one shot.”

             “I have a very large quantity. I spent over $200,000 on masks.”

             Referring to Mt. Sinai Hospital: “It’s a freaking war zone. It’s fucking crazy.”

             “My office is on                                            .”

             “The bottom line is that if you get an order together, I will bring some extra
              ones to the city. If you find out your quantity, just give me an idea so I can know
              how many to bring. I can only fit a thousand masks in my car. And I got a lot
              of . . . shit, I gotta bring a thousand for a nursing home tomorrow.”

             “I’ll be at my office Monday and probably Wednesday. So what you need to
              do is find out how many you need and include anyone over 60 relative wise,
              and essential workers like nurses, and any of your girlfriend’s affiliates or
                                                    6
2019.11.19
             associates and um . . . text me your name and address so I can generate a bill.
             So I would rather just sell them to you, and you to sell it to them at the price I
             give you. If you can do that then I have no problem because I don’t want any
             price gouging associated with this.”

            “My name is                                      .”

            “I’m a                                     is still active.”2

Based on my training, experience, and involvement in this investigation, I am believe that, during

this recorded call,

             a. Expressed keen awareness of the concept of price gouging (“I had purchased them

                after the gouging took place”; “I don’t want any price gouging associated with

                this.”);

             b. Stated that he had a very large quantity of PPE, including masks (“I went out to get

                large quantities”; “I have a very large quantity. I spent over $200,000 on masks.”);

             c. Admitted that he bought a large quantity after COVID-19 emerged in China, but

                before it arrived in the United States (“The masks I have, I bought prior to the

                outbreak in the US. When it hit China, I went out to get large quantities”);

             d. Admitted that his prices were extremely high compared to typical market price (“I

                used to sell a box of these for like $20, now it’s like $15 a mask”);

             e. Expressed his awareness of the present health crisis (“We’re in a time of emergency

                and shortage”; “It’s a freaking war zone” at Mt. Sinai Hospital); and

             f. Asserted that he could charge a premium because of the shortage of supply (“when

                you have something no one else has, it’s not a high price”).




2
  During the conversation,      also asked the UC if the UC was an essential worker and
informed the UC—who claimed to work in “Fintech” doing essentially IT work—that IT
communications was “essential.”
                                           7
2019.11.19
                   Physical Surveillance of                     —April 6 and 7, 2020

        15.      Based on my involvement in this investigation, I am aware that law enforcement

conducted physical surveillance of                        on both April 6 and April 7, 2020. On each

day, as agents observed            engage in hand-to-hand transactions consistent with his repeated

bulk sale of PPE, including masks.

        16.      Specifically, based on my involvement in the April 6 surveillance, as well as my

conversations with other law enforcement officers and my review of photographs and videos taken

during surveillance, I am aware of the following, among other things, relating to the events of

April 6, 2020:

                 a.      At approximately 1:14 PM,                exited                Avenue, New

York, NY via the residential door. He had with him two large paper shopping bags. He was

wearing a N95 mask, black T-shirt, and dark color khakis with black dress shoes.               walked

to his car—a Silver Audi with NY License plate                       (the Subject Premises).

opened the trunk of the Subject Premises and agents observed multiple boxes inside.

closed his trunk and entered the              restaurant located next to               Avenue. A few

minutes later,             walked back to the Subject Premises. He took a brown bag out of the

Subject Premises and moved it to the front seat. He then walked back into                      Avenue,

New York, NY.

                 b.      At approximately 1:24 PM,                exited                Avenue, New

York, NY and walked to the Subject Premises again. Agents observed                        at the front

passenger seat of the Subject Premises with a large brown bag, plastic bag and wearing a backpack.

             entered the Subject Premises and proceeded to drive northbound on Madison Avenue.

             stopped on Madison Avenue between East 106th and 107th Streets.                   grabbed


                                                     8
2019.11.19
his backpack from the passenger seat. An unknown male wearing a mask and a red shirt covered

by a doctor’s white coat (“UM-1”) approached             UM-1 had a conversation with

through the driver’s window.              handed UM-1 a manila folder through the drivers’ side

window.               appeared to give UM-1 a package or box. UM-1 placed it under his arm,

waved, and walked into a building.

                 c.     At approximately 1:36 PM,             turned onto East 107th Street. At

approximately 1:40 PM,               pulled over to the side of the road and exited the Subject

Premises with two large tote bags containing boxes. He entered 1261 5th Avenue, Lotts Residence

Assisted Living/Vista. Shortly thereafter            exited the building, returned to the Subject

Premises, and opened his trunk—which agents observed was full of boxes.              then closed

his trunk, opened a car door, and took out more large tote bags containing boxes. Agents observed

             speaking with an unknown woman who was wearing a black mask and black pants with

a floral shirt and a name tag covered by a sweater (“UW-1”). UW-1 carried the tote bags

containing boxes and a folder inside the building.         got back into the Subject Premises and

pulled out on to 5th Avenue.

                 d.     At approximately 2:14 PM,             made a right-hand turn onto East

119th Street, where he pulled over to the side of the road. Agents observed         giving a bag

to an unknown male in the vicinity of 274 East 119th Street.              then drove away, with

agents continuing to follow.

                 e.     At approximately 2:18 PM,            pulled over to the side of Frederick

Douglas Blvd, in the vicinity of Drug Shoppe Pharmacy located at 2704 Frederick Douglas Blvd.

An unknown female (“UF-1”) wearing a white coat, black mask, and black pants exited Drug

Shoppe Pharmacy and approached                          handed UF-1 a manila envelope and she


                                                 9
2019.11.19
walked away. UF-1 returned with something in her hand.                    opened the trunk of the Subject

Premises and they conversed. Agents observed the trunk filled with boxes.                     closed the

trunk, and appeared to be having an argument with UF-1. UF-1 made hand gestures, raised her

hands, and pointed two fingers at              .            returned to the Subject Premises and drove

away, and UF-1 returned to the Drug Shoppe Pharmacy.

                 f.       At approximately 2:46 PM,                 pulled over in front of 1212 5th

Avenue near East 102nd Street.                     got out of the Subject Premises and opened the car

doors. Agents observed                    unloading boxes from the Subject Premises. An unknown

woman with a scarf and carrying a paper bag (“UF-2”) was observed talking with                          .

             and UF-2 engaged in conversation, and               showed UF-2 an open box of masks.

             returned to the Subject Premises and drove away; UF-2 entered a building on Fifth

Avenue.

                 g.       At approximately 3:00 PM, in the vicinity of 97th and 98th and Madison

Avenue,                was seen moving bags and boxes around from the trunk of the Subject Premises

to the passenger seat.              took out a backpack and entered                     Ave, New York,

NY.

                 h.       At approximately 3:23 PM,              exited                     , New York,

NY with same backpack he entered with and headed to the Subject Premises.                            was

observed walking up to an unknown male, handing him a mask from a box, and showing him how

to put the mask on. He brought the box back to the Subject Premises. He is not believed to have

returned to                   Avenue that day.3




                 3
                      On April 7, 2020,             was observed meeting several individuals in Long
Island.
                                                     10
2019.11.19
                                         Events of April 8, 2020

        17.       Based on my involvement in this investigation, including my conversations with

the UC, I am aware that, on or about April 8, 2020, the UC and             exchanged text messages,

in which              reiterated the price of masks previously discussed ($150 for a box), and said—

upon being asked—that he would try to get gloves as well, if he could.             also inquired as to

the type of gloves requested (latex, vinyl, powder, powder-free, sizes, etc.).

        18.       During follow-up recorded phone calls on April 8, 2020, they discussed meeting up

in the city for a transaction involving PPE, and they discussed payment details using Venmo. The

UC requested approximately 15 boxes of masks but was not sure as to which type of mask;

indicated, in sum and substance, that before they met, he would need to return to Long Island to

retrieve that quantity of each type of mask. During the course of these conversations,

stated that he was selling some of these masks at a 10% markup—specifically, that he had

purchased some of these masks at $20, and was reselling those at $22.                   During their

communications on April 8, 2020,                 and the UC agreed to do a transaction the following

day (April 9, 2020) at                           in Manhattan.

        19.       In or around the late afternoon, an agent conducting surveillance in the vicinity of

             ’s             residence saw           (1) bring one box from the Subject Premises into

that residence on one occasion, and (2) bring one box from that residence to the Subject Premises

on another, before              drove (using the Subject Premises) to a FedEx facility in Long Island

and dropped off several packages there.4



                  4
                   This agent (“UC-2”) was conducting surveillance in a U.S. Postal Service vehicle
in the vicinity of the Subject Premises.             approached UC-2 and said, in sum and substance,
“I’m                    I live here, where the fuck is your mask?” UC-2 and             engaged in a
brief conversation, in which UC-2 stated that he was not the usual postman for that street.

                                                   11
2019.11.19
                                      Events of April 9, 2020

        20.    Based on my involvement in this investigation, including my conversations with

other law enforcement officers, I know that                       met with the UC on April 9, 2020

on Madison Avenue in the vicinity of 97th and 98th Streets. This meeting was recorded. Based

on my conversation with the UC, I understand that the following transpired, among other things:

               a.                  sold approximately 16 boxes of masks to the UC for

approximately $2,690. Specifically, he sold (1) 15 boxes of N95 commercial grade masks

(referred to as 8511s) for $150 per box (each box has 10 masks), and (2) one box of N95 surgical

grade masks (referred to as 1860s) for $440 for a box of 20 masks.

               b.      When they originally met,              and the UC were parked on opposite

sides of Madison Avenue. The UC walked over to                  and            told the UC to square

the block and pull up next to            s car (the Subject Premises).            added, in sum and

substance and in part, “I don’t want anyone to see the stuff—this stuff is like gold right now,

someone’s gonna break into my car.”




handed him two masks—one for UC-2, and one for the usual postman. Notably, while being
surveilled the prior day (April 7),            had engaged in suspected counter-surveillance by
turning onto a side-street on Long Island, instead of continuing to use a main road. The area of
Long Island in which he resides is not densely populated and fewer cars than usual are on the road
due to COVID-19. Also on the prior day (April 7), two agents were conducting surveillance of
          outside of               Avenue.             double-parked right next to their undercover
vehicle. At one point, when            was inside a restaurant/bar on the first floor of the building,
agents looked into his car and saw boxes. Shortly thereafter,           came outside and struck up
a conversation with one agent, who was standing outside.              asked, in sum and substance,
“Hey man, where’s your mask?” The agent said, in sum and substance, “I don’t have one, you
selling them?”              asked, “Are you hospital personnel?” The agent said he was not.
          said, in sum and substance, that he could not sell to anyone who was not hospital
personnel, but pointed towards a mart at the end of the street, where he said they might be selling
masks.
                                                12
2019.11.19
               c.      At one point during their conversation,             said, unprompted, in sum

and substance: “I feel like a drug dealer standing out here.”

               d.      At another point during their conversation,              said that his supplier

is in Florida. He added that the wholesalers who provided these masks to his supplier are price

gouging, and he implied that these masks were originally obtained on “the black market.”

               e.                said that he normally buys the surgical grade masks for $20 per

box and sells for them $40, but he said he had purchased these for $400 per box.

               f.      The UC was able to see into               ’s car (the Subject Premises), which

was packed with boxes in both the backseat and the trunk.

               g.                said he lived on Long Island but had an apartment in the city, and

he pointed to a particular window at                   Avenue.           also said he leased the space

at                     from Mt. Sinai Hospital.

               h.                supplied an invoice for the purchase, which referenced his office

address—                 Avenue,            New York, New York.

               i.      As for payment, the UC attempted to complete a Venmo transaction, but the

transaction would not go through (potentially because the dollar amount was too large).

told the UC to pay him by tonight, and the UC agreed (and was permitted to keep the boxes of

PPE). Later that day, the UC again met up with               and paid him in cash for the 16 boxes; I

understand that this meeting, too, was recorded.

        21.    Based on the facts set forth above, as well as my training and experience, I

respectfully submit that there is probable cause that                     has both hoarded PPE, and

engaged in price gouging in his sales of PPE. This is evident from the quantity of transactions he

engaged in, the apparent PPE in his vehicle, the Subject Premises (including the trunk), his own


                                                  13
2019.11.19
statements about the quantity of PPE he purchased on the recorded UC call, the prices he offered

to sell the UC masks at ($22 and $15, respectively), and the pre–COVID-19 prices he referenced.

    B. Probable Cause Justifying Search of the Subject Premises

        22.    As noted above,                             (1) emphasized that he bought a large quantity

of PPE after COVID-19 emerged in China but before it arrived in the United States; (2) offered to

sell PPE at significantly inflated prices on a recorded call; (3) repeatedly engaged in apparent sales

of PPE out of the Subject Premises; (4) had various boxes in the trunk of the Subject Premises,

which appeared to be additional PPE; and (5) completed the sale with the UC, with PPE he

removed from the Subject Premises. Given the foregoing, there is probable cause that the Subject

Premises will contain fruits and evidence of his crime, such as purchase orders, receipts, PPE

including masks, crime proceeds, and information about the pickup and shipment addresses for

the Designated Materials.

        23.    There is also probable cause that the Subject Premises is currently in this District.

On or about April 9, 2020, the Honorable Cheryl L. Pollak, Chief United States Magistrate Judge

for the Eastern District of New York, authorized a search warrant of                 ’s residence on

                                                               , as well as the electronics therein. While

executing that search warrant this morning, agents observed the Subject Premises parked in the

driveway of               ’s residential address in                  —the address to which the Subject

Premises is registered.

    C. Probable Cause Justifying Search of ESI

        24.    Based on my training, experience, and involvement in this investigation, including

my conversations with officer law enforcement officers, I know that individuals who engage in

hoarding and price gouging commonly use electronic devices in connection with their misconduct,


                                                      14
2019.11.19
such as ordering goods, including on the dark web; communicating with suppliers and purchasers

online; keeping track of suppliers’ or purchasers’ contact information; and keeping a record of

transactions or criminal proceeds for future reference. As a result, they often store data on their

electronic devices related to their illegal activity, which can include email correspondence;

purchase orders; receipts; logs of online “chats” with suppliers or purchasers; contact information

of suppliers or purchasers, including telephone numbers, email addresses, and identifiers for

instant messaging and social media accounts; and/or records of illegal transactions or the

disposition of criminal proceeds.

        25.    Based on my training, experience, and involvement in this investigation, including

my conversations with officer law enforcement officers, I also know that the Subject Premises

contains a computer/navigation system within it—a system that contains location information and

may also contain communication information (depending on how the driver uses it), such as call

records, text message records, Bluetooth information, and information about the cellphone(s) that

accessed it. There is probable cause to search this computer/navigation system information, as

well; such information is likely to contain information about where and when              engaged

in sales of PPE; who          ’s supplier(s) and purchasers were; what           said to additional

customers and supplier(s); the prices          charged others; and where any additional locations

are where he may store additional PPE. This computer/navigation system information is requested

only for the period of December 1, 2019 through the present.5




               5
                 As noted above, a search warrant for the Subject Premises was previously sworn
out in the Southern District of New York on April 9, 2020. However, the Government did not
request—and that warrant did not authorize—a search of the car’s computer/navigation system.
That warrant has not been executed at this time.
                                                15
2019.11.19
        26.      Based on my training and experience, I also know that, where computers are used

in furtherance of criminal activity, evidence of the criminal activity can often be found months or

even years after it occurred. This is typically true because:

             Electronic files can be stored on a hard drive for years at little or no cost and users thus
              have little incentive to delete data that may be useful to consult in the future.

             Even when a user does choose to delete data, the data can often be recovered months
              or years later with the appropriate forensic tools. When a file is “deleted” on a home
              computer, the data contained in the file does not actually disappear, but instead remains
              on the hard drive, in “slack space,” until it is overwritten by new data that cannot be
              stored elsewhere on the computer. Similarly, files that have been viewed on the Internet
              are generally downloaded into a temporary Internet directory or “cache,” which is only
              overwritten as the “cache” fills up and is replaced with more recently viewed Internet
              pages. Thus, the ability to retrieve from a hard drive or other electronic storage media
              depends less on when the file was created or viewed than on a particular user’s
              operating system, storage capacity, and computer habits.…………………………….

             In the event that a user changes computers, the user will typically transfer files from
              the old computer to the new computer, so as not to lose data. In addition, users often
              keep backups of their data on electronic storage media such as thumb drives, flash
              memory cards, CD-ROMs, or portable hard drives.

        27.       Based on the foregoing, I respectfully submit there is probable cause to believe that

                     is engaged in hoarding of PPE and price gouging in his sales of PPE, and that

evidence of this criminal activity is likely to be found in the Subject Premises and on computers

and electronic media found in the Subject Premises.

III. Procedures for Searching ESI

    A. Execution of Warrant for ESI

        28.       Federal Rule of Criminal Procedure 41(e)(2)(B) provides that a warrant to search

for and seize property “may authorize the seizure of electronic storage media or the seizure or

copying of electronically stored information . . . for later review.” Consistent with Rule 41, this

application requests authorization to seize any computer devices and storage media and transport



                                                    16
2019.11.19
them to an appropriate law enforcement facility for review. This is typically necessary for a number

of reasons:

             First, the volume of data on computer devices and storage media is often impractical
              for law enforcement personnel to review in its entirety at the search location.

             Second, because computer data is particularly vulnerable to inadvertent or intentional
              modification or destruction, computer devices are ideally examined in a controlled
              environment, such as a law enforcement laboratory, where trained personnel, using
              specialized software, can make a forensic copy of the storage media that can be
              subsequently reviewed in a manner that does not change the underlying data.

             Third, there are so many types of computer hardware and software in use today that it
              can be impossible to bring to the search site all of the necessary technical manuals and
              specialized personnel and equipment potentially required to safely access the
              underlying computer data.

             Fourth, many factors can complicate and prolong recovery of data from a computer
              device, including the increasingly common use of passwords, encryption, or other
              features or configurations designed to protect or conceal data on the computer, which
              often take considerable time and resources for forensic personnel to detect and resolve.

    B. Review of ESI

        29.      Following seizure of any computer devices and storage media and/or the creation

of forensic image copies, law enforcement personnel (who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support staff, agency

personnel assisting the government in this investigation, and outside technical experts under

government control) will review the ESI contained therein for information responsive to the

warrant.

        30.      In conducting this review, law enforcement personnel may use various techniques

to determine which files or other ESI contain evidence or fruits of the Subject Offenses. Such

techniques may include, for example:

             surveying directories or folders and the individual files they contain (analogous to
              looking at the outside of a file cabinet for the markings it contains and opening a drawer
              believed to contain pertinent files);

                                                   17
2019.11.19
             conducting a file-by-file review by “opening” or reading the first few “pages” of such
              files in order to determine their precise contents (analogous to performing a cursory
              examination of each document in a file cabinet to determine its relevance);

             “scanning” storage areas to discover and possibly recover recently deleted data or
              deliberately hidden files; and

             performing electronic keyword searches through all electronic storage areas to
              determine the existence and location of data potentially related to the subject matter of
              the investigation6; and

             reviewing metadata, system information, configuration files, registry data, and any
              other information reflecting how, when, and by whom the computer was used.


        31.      Law enforcement personnel will make reasonable efforts to restrict their search to

data falling within the categories of evidence specified in the warrant.           Depending on the

circumstances, however, law enforcement personnel may need to conduct a complete review of all

the ESI from seized devices or storage media to evaluate its contents and to locate all data

responsive to the warrant.

    C. Return of ESI

        32.      If the Government determines that the electronic devices are no longer necessary

to retrieve and preserve the data, and the devices themselves are not subject to seizure pursuant to

Federal Rule of Criminal Procedure 41(c), the Government will return these items, upon request.

Computer data that is encrypted or unreadable will not be returned unless law enforcement

personnel have determined that the data is not (i) an instrumentality of the offense, (ii) a fruit of




                 6
                Keyword searches alone are typically inadequate to detect all relevant data. For
one thing, keyword searches work only for text data, yet many types of files, such as images and
videos, do not store data as searchable text. Moreover, even as to text data, there may be
information properly subject to seizure but that is not captured by a keyword search because the
information does not contain the keywords being searched.
                                                18
2019.11.19
                                        ATTACHMENT A

I. Premises to be Searched—Subject Premises

        The premises to be searched (the “Subject Premises”) are described as follows: a four-door
silver Audi car, with New York State license plates             which is registered to
             and any closed containers/items contained therein, and any onboard
computer/navigation system contained therein:




II. Items to Be Seized

    A. Evidence, Fruits, and Instrumentalities of the Subject Offenses

        The items to be seized from the Subject Premises consist of the following evidence, fruits,
and instrumentalities of violations of Title 50, United States Code, Sections 4512 and 4513 (the
Defense Production Act), which prohibits any person from willfully accumulating designated
scarce materials “(1) in excess of the reasonable demands of business, personal, or home
consumption, or (2) for the purpose of resale at prices in excess of prevailing market prices.” Here,
there is probable cause to believe that                       a                      , is (1) hoarding
personal protective equipment (“PPE”) designated by the President as scarce, including N95
facemasks (both surgical-grade masks and commercial masks); and (2) reselling such equipment
significantly above prevailing market prices—i.e.,              is exploiting the present COVID-19
pandemic and engaging in price gouging (the “Subject Offenses”), described as follows:

       1.       Evidence concerning occupancy or ownership of the Subject Premises, including
without limitation, identification documents, the car’s registration, mail envelopes, bills, addressed
correspondence, diaries, statements, address books, telephone directories, and keys.

        2.     PPE, such as N95 facemasks (both surgical-grade masks and commercial masks).

       3.    Purchase orders and receipts for PPE, such as N95 facemasks (both surgical-grade
masks and commercial masks).

       4.     Documents or records containing information about sellers and buyers of PPE, and
information about the pickup and shipment addresses for transactions involving PPE.

       5.      Documents or records containing financial information about sales and purchases
of PPE.

2019.11.19
        6.     Proceeds of sales of PPE.

       7.     Communications with suppliers, sellers, and buyers of PPE, as well as
communications with potential suppliers, potential sellers, and potential buyers of PPE. These
communications include cellphone information, such as call records and text messages, that are
stored on the Subject Premises’ computer/navigation system, for the period from December 1,
2019 through the present.

       8.      Location information of the Subject Premises between December 1, 2019 and the
present, based on the Subject Premises’ computer/navigation system.

       9.      Between December 1, 2019 and the present, information regarding all cellphones
that were connected to, plugged into, accessed, or used the Subject Premises’ computer/navigation
system, such as the make/model information of those phones, the phone numbers of those phones,
the IMEI or ESN of those phones, the name(s) of those phones, and Bluetooth information.

    B. Search and Seizure of Electronically Stored Information

        The items to be seized from the Subject Premises also include any computer devices and
storage media that may contain any electronically stored information falling within the categories
set forth in Section II.A of this Attachment above, including, but not limited to, desktop and laptop
computers, disk drives, modems, thumb drives, personal digital assistants, smart phones, digital
cameras, and scanners. In lieu of seizing any such computer devices or storage media, this warrant
also authorizes the copying of such devices or media for later review.

        Included within the items to be seized from the Subject Premises are:

       1.       Any items or records needed to access the data stored on any seized or copied
computer devices or storage media, including but not limited to any physical keys, encryption
devices, or records of login credentials, passwords, private encryption keys, or similar information.

       2.     Any items or records that may facilitate a forensic examination of the computer
devices or storage media, including any hardware or software manuals or other information
concerning the configuration of the seized or copied computer devices or storage media.

        3.     Any evidence concerning the identities or locations of those persons with access to,
control over, or ownership of the seized or copied computer devices or storage media.

    C. Review of ESI

        Following seizure of any computer devices and storage media and/or the creation of
forensic image copies, law enforcement personnel (who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, agency
personnel assisting the government in this investigation, and outside technical experts under
government control) are authorized to review the ESI contained therein for information responsive
to the warrant.


                                                 2
2019.11.19
       In conducting this review, law enforcement personnel may use various techniques to locate
information responsive to the warrant, including, for example:

            surveying various file “directories” and the individual files they contain (analogous to
             looking at the outside of a file cabinet for the markings it contains and opening a drawer
             believed to contain pertinent files);

            opening or cursorily reading the first few “pages” of such files in order to determine
             their precise contents;

            scanning storage areas to discover and possibly recover recently deleted files or
             deliberately hidden files;

            performing key word searches through all electronic storage areas to determine whether
             occurrences of language contained in such storage areas exist that are intimately related
             to the subject matter of the investigation; and

            reviewing metadata, system information, configuration files, registry data, and any
             other information reflecting how, when, and by whom the computer was used.

       Law enforcement personnel will make reasonable efforts to search only for files,
documents, or other electronically stored information within the categories identified in Sections
II.A and II.B of this Attachment. However, law enforcement personnel are authorized to conduct
a complete review of all the ESI from seized devices or storage media if necessary to evaluate its
contents and to locate all data responsive to the warrant.




                                                   3
2019.11.19
